

	

		II

		109th CONGRESS

		1st Session

		S. 1444

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Baucus

			 (for himself and Mr. Coleman) introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Trade Act of 1974 to provide

		  for alternative means of certifying workers for adjustment assistance on an

		  industry-wide basis.

	

	

		1.Short titleThis Act may be cited as the

			 Trade Adjustment Assistance for

			 Industries Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Trade Adjustment Assistance assists workers

			 and agricultural commodity producers who lose their jobs for trade-related

			 reasons to retrain, gain new skills, and find new jobs in growing sectors of

			 the economy.

			(2)The total cost of providing adjustment

			 assistance represents a tiny fraction of the gains to the United States economy

			 as a whole that economists attribute to trade liberalization.

			(3)In circumstances where, due to changes in

			 market conditions caused by the implementation of bilateral or multilateral

			 free trade agreements, unfair trade practices, unforeseen import surges, and

			 other reasons, import competition creates industry-wide effects on domestic

			 workers or agricultural commodity producers, the current process of assessing

			 eligibility for trade adjustment assistance on a plant-by-plant basis is

			 inefficient and can lead to unfair and inconsistent results.

			3.Other methods of

			 requesting investigationSection 221 of the

			 Trade Act of 1974 (19 U.S.C. 2271) is

			 amended—

			(1)by adding at the end the following:

				

					(c)Other methods

				of initiating a petitionUpon

				the request of the President or the United States Trade Representative, or the

				resolution of either the Committee on Ways and Means of the House of

				Representatives or the Committee on Finance of the Senate, the Secretary shall

				promptly initiate an investigation under this chapter to determine the

				eligibility for adjustment assistance of—

						(1)a group of workers (which may include

				workers from more than one facility or employer); or

						(2)all workers in an occupation as that

				occupation is defined in the Bureau of Labor Statistics Standard Occupational

				Classification

				System.

						;

			(2)in subsection (a)(2), by inserting

			 or a request or resolution filed under subsection (c), after

			 paragraph (1),; and

			(3)in subsection (a)(3), by inserting ,

			 request, or resolution after petition each place it

			 appears.

			4.NotificationSection 224 of the

			 Trade Act of 1974 (19 U.S.C. 2274) is

			 amended to read as follows:

			

				224.Notifications

				regarding affirmative determinations and safeguards

					(a)Notifications

				regarding chapter 1 investigations and

				determinationsWhenever the

				International Trade Commission makes a report under section 202(f) containing

				an affirmative finding regarding serious injury, or the threat thereof, to a

				domestic industry, the Commission shall immediately—

						(1)notify the Secretary of Labor of that

				finding; and

						(2)in the case of a finding with respect to an

				agricultural commodity, as defined in section 291, notify the Secretary of

				Agriculture of that finding.

						(b)Notification

				regarding bilateral safeguardsThe International Trade Commission shall

				immediately notify the Secretary of Labor and, in an investigation with respect

				to an agricultural commodity, the Secretary of Agriculture, whenever the

				Commission makes an affirmative determination pursuant to one of the following

				provisions:

						(1)Section 421 of the

				Trade Act of 1974 (19 U.S.C.

				2451).

						(2)Section 312 of the United States-Australia

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(3)Section 312 of the United States-Morocco

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(4)Section 312 of the United States-Singapore

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(5)Section 312 of the United States-Chile Free

				Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(6)Section 302(b) of the North American Free

				Trade Agreement Implementation Act (19 U.S.C. 3352(b)).

						(7)Section 212 of the United States-Jordan

				Free Trade Agreement Implementation Act (19 U.S.C. 2112).

						(c)Agricultural

				safeguardsThe Commissioner

				of Customs shall immediately notify the Secretary of Labor and, in the case of

				an agricultural commodity, the Secretary of Agriculture, whenever the

				Commissioner of Customs assesses additional duties on a product pursuant to one

				of the following provisions:

						(1)Section 202 of the United States-Australia

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(2)Section 202 of the United States-Morocco

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(3)Section 201(c) of the United States-Chile

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(4)Section 309 of the North American Free

				Trade Agreement Implementation Act (19 U.S.C. 3358).

						(5)Section 301(a) of the United States-Canada

				Free Trade Agreement Implementation Act of 1988 (19 U.S.C. 2112 note).

						(6)Section 404 of the United States-Israel

				Free Trade Agreement Implementation Act (19 U.S.C. 2112 note).

						(d)Textile

				safeguardsThe President

				shall immediately notify the Secretary of Labor whenever the President makes a

				positive determination pursuant to one of the following provisions:

						(1)Section 322 of the United States-Australia

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(2)Section 322 of the United States-Morocco

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(3)Section 322 of the United States-Chile Free

				Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(4)Section 322 of the United States-Singapore

				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).

						(e)Antidumping and

				countervailing dutiesWhenever the International Trade Commission

				makes a final affirmative determination pursuant to section 705 or section 735

				of the Tariff Act of 1930

				(19 U.S.C.

				1671d or 1673d), the Commission shall immediately notify the

				Secretary of Labor and, in the case of an agricultural commodity, the Secretary

				of Agriculture, of that

				determination.

					.

		5.Industry-Wide

			 determinationSection 223 of

			 the Trade Act of 1974 (19 U.S.C. 2273) is

			 amended by adding at the end the following:

			

				(e)Investigation

				regarding Industry-Wide certificationIf the Secretary receives a request or a

				resolution under section 221(c) on behalf of workers in a domestic industry or

				occupation (described in section 221(c)(2)) or receives 3 or more petitions

				under section 221(a) within a 180-day period on behalf of groups of workers in

				a domestic industry or occupation, the Secretary shall make an industry-wide

				determination under subsection (a) of this section with respect to the domestic

				industry or occupation in which the workers are or were employed. If the

				Secretary does not make certification under the preceding sentence, the

				Secretary shall make a determination of eligibility under subsection (a) with

				respect to each group of workers in that domestic industry or occupation from

				which a petition was

				received.

				.

		6.Coordination with

			 other trade provisions

			(a)Industry-Wide

			 certification based on global safeguards

				(1)Recommendations

			 by itc

					(A)Section 202(e)(2)(D) of the

			 Trade Act of 1974 (19 U.S.C.

			 2252(e)(2)(D)) is amended by striking , including the

			 provision of trade adjustment assistance under chapter 2.

					(B)Section 203(a)(3)(D) of the

			 Trade Act of 1974 (19 U.S.C.

			 2253(a)(3)(D)) is amended by striking , including the

			 provision of trade adjustment assistance under chapter 2.

					(2)Assistance for

			 workersSection

			 203(a)(1)(A) of the Trade Act of

			 1974 (19 U.S.C. 2253(a)(1)(A))

			 is amended to read as follows:

					

						(A)After receiving a report under section

				202(f) containing an affirmative finding regarding serious injury, or the

				threat thereof, to a domestic industry—

							(i)the President shall take all appropriate

				and feasible action within his power; and

							(ii)(I)the Secretary of Labor shall certify as

				eligible to apply for adjustment assistance under section 223 workers employed

				in the domestic industry defined by the Commission if such workers become

				totally or partially separated, or are threatened to become totally or

				partially separated, not earlier than 1 year before, or not later than 1 year

				after, the date on which the Commission made its report to the President under

				section 202(f); and

							(II)in the case of a finding with respect to an

				agricultural commodity as defined in section 291, the Secretary of Agriculture

				shall certify as eligible to apply for adjustment assistance under section 293

				agricultural commodity producers employed in the domestic production of the

				agricultural commodity that is the subject of the finding during the most

				recent marketing

				year.

							.

				(b)Industry-Wide

			 certification based on bilateral safeguard provisions or antidumping or

			 countervailing duty orders

				(1)In

			 generalSubchapter A of

			 chapter 1 of title II of the Trade Act of

			 1974 (19

			 U.S.C. 2271 et seq.) is amended by inserting after section 224

			 the following new section:

					

						224A.Industry-Wide

				certification where bilateral safeguard provisions invoked or antidumping or

				countervailing duties imposed

							(a)In

				general

								(1)Mandatory

				certificationNot later than

				10 days after the date on which the Secretary of Labor receives a notification

				with respect to the imposition of a trade remedy, safeguard determination, or

				antidumping or countervailing duty determination under section 224 (a), (b),

				(c), (d), or (e), the Secretary shall certify as eligible for trade adjustment

				assistance under section 223(a) workers employed in the domestic production of

				the article that is the subject of the trade remedy, safeguard determination,

				or antidumping or countervailing duty determination, as the case may be, if

				such workers become totally or partially separated, or are threatened to become

				totally or partially separated not more than 1 year before or not more than 1

				year after the applicable date.

								(2)Applicable

				dateIn this section, the

				term applicable date means—

									(A)the date on which the affirmative or

				positive determination or finding is made in the case of a notification under

				section 224 (a), (b), or (d);

									(B)the date on which a final determination is

				made in the case of a notification under section 224(e); or

									(C)the date on which additional duties are

				assessed in the case of a notification under section 224(c).

									(b)Qualifying

				requirements for workersThe

				provisions of subchapter B shall apply in the case of a worker covered by a

				certification under this section or section 223(e), except as follows:

								(1)Section 231(a)(5)(A)(ii) shall be

				applied—

									(A)by substituting 30th week

				for 16th week in subclause (I); and

									(B)by substituting 26th week

				for 8th week in subclause (II).

									(2)The provisions of section 236(a)(1) (A) and

				(B) shall not

				apply.

								.

				(2)Agricultural

			 commodity producersChapter 6

			 of title II of the Trade Act of 1974

			 (19 U.S.C.

			 2401 et seq.) is amended by striking section 294 and inserting

			 the following:

					

						294.Industry-Wide

				certification for agricultural commodity producers where safeguard provisions

				invoked or antidumping or countervailing duties imposed

							(a)In

				generalNot later than 10

				days after the date on which the Secretary of Agriculture receives a

				notification with respect to the imposition of a trade remedy, safeguard

				determination, or antidumping or countervailing duty determination under

				section 224 (b), (c), or (e), the Secretary shall certify as eligible for trade

				adjustment assistance under section 293(a) agricultural commodity producers

				employed in the domestic production of the agricultural commodity that is the

				subject of the trade remedy, safeguard determination, or antidumping or

				countervailing duty determination, as the case may be, during the most recent

				marketing year.

							(b)Applicable

				dateIn this section, the

				term applicable date means—

								(1)the date on which the affirmative or

				positive determination or finding is made in the case of a notification under

				section 224(b);

								(2)the date on which a final determination is

				made in the case of a notification under section 224(e); or

								(3)the date on which additional duties are

				assessed in the case of a notification under section

				224(c).

								.

				(c)Technical and

			 conforming amendments

				(1)TrainingSection 236(a)(2)(A) is amended by striking

			 “$220,000,000, and inserting “$440,000,000”.

				(2)Table of

			 contentsThe table of

			 contents for title II of the Trade Act of

			 1974 is amended—

					(A)by striking the item relating to section

			 224 and inserting the following:

						

							

								Sec. 224. Notifications

				regarding affirmative determinations and

				safeguards.

							

							;

					(B)by inserting after the item relating to

			 section 224, the following:

						

							

								Sec. 224A. Industry-wide

				certification based on bilateral safeguard provisions invoked or antidumping or

				countervailing duties

				imposed.

							

							;

					and

					(C)by striking the item relating to section

			 294, and inserting the following:

						

							

								Sec. 294. Industry-wide

				certification for agricultural commodity producers where safeguard provisions

				invoked or antidumping or countervailing duties

				imposed.

							

							.

					7.RegulationsThe Secretary of the Treasury, the

			 Secretaries of Agriculture and Labor, and the International Trade Commission

			 may promulgate such regulations as may be necessary to carry out the amendments

			 made by this Act.

		

